          Case 3:20-cv-01858-EMC Document 26 Filed 06/01/20 Page 1 of 16



 1   David P. Enzminger (SBN: 137065)
     denzminger@winston.com
 2   Louis L. Campbell (SBN: 221282)
     llcampbell@winston.com
 3   James C. Lin (SBN: 271673)
     jalin@winston.com
 4   WINSTON & STRAWN LLP
     275 Middlefield Rd., Suite 205
 5   Menlo Park, CA 94025
     Telephone:    (650) 858-6500
 6   Facsimile:    (650) 858-6550
 7   Krishnan Padmanabhan (SB: 254220)
     kpadmanabhan@winston.com
 8   WINSTON & STRAWN LLP
     200 Park Avenue
 9   New York, NY 10166
     Telephone:   (212) 294-6700
10   Facsimile:   (212) 294-4700
11   Attorneys for Plaintiff,
     Cisco Systems, Inc.
12

13
                                   UNITED STATES DISTRICT COURT
14
                                  NORTHERN DISTRICT OF CALIFORNIA
15
                                      SAN FRANCISCO DIVISION
16

17    CISCO SYSTEMS, INC.                      Case No. 20-cv-01858-EMC
18                   Plaintiff,                FIRST AMENDED COMPLAINT FOR
                                               DECLARATORY RELIEF
19            vs.
                                               JURY TRIAL DEMANDED
20    CAPELLA PHOTONICS, INC.
21                   Defendant.
                                               Assigned to: Hon. Edward M. Chen
22

23

24

25

26

27

28

                                                    FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF
                                                                        CASE NO. 3:20-CV-01858-EMC
          Case 3:20-cv-01858-EMC Document 26 Filed 06/01/20 Page 2 of 16



 1                       FIRST AMENDED COMPLAINT AND JURY DEMAND
 2          Plaintiff Cisco Systems, Inc. (“Cisco”) hereby demands a jury trial and alleges as follows for
 3   its complaint against Defendant Capella Photonics, Inc. (“Defendant” or “Capella”).
 4                                                 PARTIES
 5          1.      Cisco Systems, Inc. is a California corporation with its principal place of business on
 6   Tasman Drive in San Jose, California 95134.
 7          2.      Capella is a Delaware corporation with a principal place of business at 5390 Hellyer
 8   Ave, San Jose, CA 95138.
 9                                 JURISDICTION AND VENUE
10          3.      This action is predicated on the patent laws of the United States, Title 35 of the
11   United States Code, with a specific remedy sought based upon the laws authorizing actions for
12   declaratory judgment in the courts of the United States, 28 U.S.C. §§ 2201 and 2202. This court has
13   jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1338(a), and 1367.
14          4.      An actual and justiciable controversy exists between Cisco and Capella as to the non-
15   infringement of U.S. Patent No. RE 47,905 (“’905 Patent”). As further alleged below, Capella filed a
16   previous lawsuit against Cisco (“Prior Litigation”) (See Exhibit A) alleging infringement of U.S.
17   Patent No. RE 42,368 (“’368 Patent”) (attached as Exhibit B) by Cisco Reconfigurable Optical Add
18   Drop Multiplexer (“ROADM”) products including the Cisco ONS 15454 MSTP, NCS 2000, and
19   ONS 15200 products. Exhibit A, ¶ 20. During the Prior Litigation, the ’368 Patent was placed into
20   Inter Partes Review, and the Patent Trial and Appeal Board issued a final written decision
21   cancelling claims 1-6, 9-13, and 15-22 of the ’368 Patent. (See Exhibit C). That cancellation was
22   further affirmed by the Federal Circuit. (See Exhibit D). After that cancellation took effect, Capella
23   pursued reissue proceedings for the ’368 Patent by filing U.S. Patent Application No. 16/023,127
24   (“’127 Application”), which issued as the ’905 Patent on March 17, 2020. (See e.g., Exhibit E and
25   Exhibit F). During the course of reissue proceedings, Capella represented that claims of the ’905
26   Patent have the same scope as claims of the ’368 Patent that Capella accused Cisco of infringing in
27   the Prior Litigation.
28          5.      In addition, on March 17, 2020, Capella filed suit alleging infringement of the ’905
                                                      1
                                                      FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF
                                                                           Case No. 3:20-cv-01858-EMC
          Case 3:20-cv-01858-EMC Document 26 Filed 06/01/20 Page 3 of 16



 1   patent against the other manufacturers of ROADM equipment that it previously sued1 for
 2   infringement of the ’368 Patent, including Ciena Corp. (“Ciena”), Tellabs, Inc. (“Tellabs”), and
 3   Fujitsu Network Communication (“Fujitsu”). See Exhibit T (March 17, 2020, Ciena Complaint) ¶¶
 4   28, 35; Capella Photonics, Inc. v. Ciena Corp., 3-14-cv-03351 (NDCA); Exhibit U (March 17, 2020,
 5   Tellabs Complaint) ¶¶ 40, 50; Capella Photonics, Inc. v. Tellabs, Inc., 3-14-cv-03350 (NDCA);
 6   Exhibit V (March 17, 2020, Fujitsu Complaint) ¶¶ 29, 36); Capella Photonics, Inc. v. Fujitsu
 7   Network Comms., Inc., 3-14-cv-03349 (NDCA) (“Capella 2020 Lawsuits”). In its March 17, 2020,
 8   complaints alleging infringement by Ciena, Tellabs, and Fujitsu, Capella asserted that “[o]ne or more
 9   claims of the ’905 patent is substantially identical to one or more claims of the original ’368 patent.”
10   (See e.g., Exhibit T (Ciena Complaint) ¶ 20; Exhibit U (Tellabs Complaint) ¶ 32; Exhibit V (Fujitsu
11   Complaint) ¶ 21). Accordingly, Cisco has (and had at the time of filing) a reasonable apprehension
12   that Capella would pursue further litigation against Cisco for infringement of the ’905 Patent.
13           6.       An actual and justiciable controversy exists between Cisco and Capella as to the non-
14   infringement of U.S. Patent No. RE 47,906 (“’906 Patent”). As further alleged below, Capella filed a
15   previous lawsuit against Cisco (“Prior Litigation”) (See Exhibit A) alleging infringement of U.S.
16   Patent No. RE 42,678 (“’678 Patent”) (attached as Exhibit G) by Cisco’s ONS 15454 MSTP, NCS
17   2000, and ONS 15200 products. Exhibit A, ¶ 26. During the Prior Litigation, the ’678 Patent was
18   placed into Inter Partes Review, and the Patent Trial and Appeal Board issued a final written
19   decision cancelling claims 1-4, 9, 10, 13, 17, 19-23, 27, 29, 44-46, 53, and 61-65 of the ’678 Patent.
20   (See Exhibit H). That cancellation was further affirmed by the Federal Circuit. (See Exhibit D).
21   After that cancellation took effect, Capella pursued reissue proceedings for the ’678 Patent by filing
22   U.S. Patent Application No. 16/023,183 (“’183 Application”), which issued as the ’906 Patent on
23   March 17, 2020. (See e.g., Exhibit I and Exhibit J). During the course of reissue proceedings,
24   Capella represented that claims of the ’906 Patent have the same scope as claims of the ’678 Patent
25   that Capella accused Cisco of infringing in the Prior Litigation.
26           7.       In addition, on March 17, 2020, Capella filed suit alleging infringement of the ’906
27   1
       Capella filed complaints against Cisco, Ciena, Tellabs, and Fujitsu on February 12, 2014, in the Southern District of
     Florida alleging infringement of the ’368 Patent and the ’678 Patent. Each of these cases was subsequently transferred to
28   this District in July 2014.
                                                                2
                                                              FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF
                                                                                   Case No. 3:20-cv-01858-EMC
          Case 3:20-cv-01858-EMC Document 26 Filed 06/01/20 Page 4 of 16



 1   patent against the other manufacturers of ROADM equipment that it previously sued for
 2   infringement of the ’678 Patent, including Ciena Corp. (“Ciena”), Tellabs, Inc. (“Tellabs”), and
 3   Fujitsu Network Communication (“Fujitsu”). See Exhibit T (March 17, 2020, Ciena Complaint) ¶¶
 4   28, 35; Capella Photonics, Inc. v. Ciena Corp., 3-14-cv-03351 (NDCA); Exhibit U (March 17, 2020,
 5   Tellabs Complaint) ¶¶ 40, 50; Capella Photonics, Inc. v. Tellabs, Inc., 3-14-cv-03350 (NDCA);
 6   Exhibit V (March 17, 2020, Fujitsu Complaint) ¶¶ 29, 36); Capella Photonics, Inc. v. Fujitsu
 7   Network Comms., Inc., 3-14-cv-03349 (NDCA). In its March 17, 2020, complaints alleging
 8   infringement by Ciena, Tellabs, and Fujitsu, Capella asserted that “[o]ne or more claims of the ’906
 9   patent is substantially identical to one or more claims of the original ’678 patent.” (See e.g., Exhibit
10   T (Ciena Complaint) ¶ 23; Exhibit U (Tellabs Complaint) ¶ 35; Exhibit V (Fujitsu Complaint)
11   ¶ 24). Accordingly, Cisco has (and had at the time of filing) a reasonable apprehension that Capella
12   would pursue further litigation against Cisco for infringement of the ’906 Patent.
13             8.    This Court has personal jurisdiction over Defendant. Capella is a Delaware
14   Corporation with a principal place of business in San Jose, California, within this District.
15             9.    Venue is proper in this Court under 28 U.S.C. § 1391(b) and (c).
16                                        FACTUAL BACKGROUND
17    HISTORY REGARDING U.S. PATENT NO. RE 47,905 AND U.S. PATENT NO. RE 47,906
18             10.   On February 12, 2014, Capella filed a complaint (“Prior Complaint”) (attached as
19   Exhibit A) against Cisco in the Southern District of Florida alleging infringement of the ’368 Patent
20   and the ’678 Patent. The Prior Litigation was subsequently transferred to this District in July 2014.
21   (See Capella Photonics, Inc. v. Cisco Systems, Inc., Case No. 3:14-cv-03348-EMC, Dkt. 78 (July 24,
22   2014)).
23             11.   In the Prior Complaint, Defendant alleged that Cisco directly infringed the ’368 and
24   ’678 Patents, both literally, and under the doctrine of equivalents, by making, using, and selling
25   Cisco’s ONS 15454 MSTP and NCS 2000 products:
26                   20. Capella is informed and believes, and thereon alleges, that Cisco has
                     directly infringed and continues to directly infringe, literally and/or under
27                   the doctrine of equivalents, the ’368 patent by making, using, selling,
                     offering to sell and/or importing optical ROADM products that
28                   incorporate a wavelength selective switch (“WSS”), including but not
                                                         3
                                                       FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF
                                                                            Case No. 3:20-cv-01858-EMC
          Case 3:20-cv-01858-EMC Document 26 Filed 06/01/20 Page 5 of 16



 1                  limited to ONS 15454 MSTP, which offers a fully integrated ROADM
                    solution (further described at www.cisco.com/en/US/prod/collateral/
 2                  optical/ps5724/ps2006/ps5320/product_data_sheet0900aecd803fc52f_ps1
                    3234_Products_Data_Sheet.html), Cisco’s NCS 2000, and Cisco’s ONS
 3                  15200 (“the Infringing Products”).
 4   (Exhibit A ¶ 20).
 5
                    26. Capella is informed and believes, and thereon alleges, that Defendant
 6                  has directly infringed and continues to directly infringe, literally and/or
                    under the doctrine of equivalents, the ‘678 patent by making, using,
 7                  selling, offering to sell and/or importing optical ROADM products that
                    incorporate a wavelength selective switch (“WSS”), including but not
 8                  limited to the Infringing Products.

 9   (Exhibit A ¶ 26).

10          12.     In particular, Capella alleged that Cisco’s ONS 15454 MSTP and NCS 2000 products

11   infringed claims 1-6, 9-12, 15-22 of the ’368 Patent (See Exhibit K, Capella Infringement Contention

12   for ’368 Patent) and claims 1-4, 9, 10, 13, 17, 19-23, 27, 29, 44-46, 53, 61-65 of the ’678 Patent (See

13   Exhibit L, Capella Infringement Contention for ’678 Patent).

14          13.     In addition to the Previous Lawsuit, on February 12, 2014, Capella filed three other

15   lawsuits in the Southern District of Florida against Ciena, Tellabs and Fujitsu (“Other Previous

16   Lawsuits”). See Capella Photonics, Inc. v. Ciena Corporation, Case No. 1:14-cv-20530-PAS

17   (February 12, 2014); Capella Photonics, Inc. v. Tellabs, Inc., Case No. 0:14-cv-60350-PAS

18   (February 12, 2014); Capella Photonics, Inc. v. Fujitsu Network Communications, Inc., Case No.

19   1:14-cv-20531-PAS (February 12, 2014). In the Other Previous Lawsuits, Capella also accused

20   Ciena, Tellabs, and Fujitsu of infringement of the ’368 Patent and the ’678 Patent for making and

21   selling ROADM products. The Other Prior Lawsuits were also transferred to this District in July

22   2014. See Capella Photonics, Inc. v. Ciena Corporation, Case No. 1:14-cv-20530-PAS, Dkt. 88;

23   Capella Photonics, Inc. v. Tellabs, Inc., Case No. 0:14-cv-60350-PAS, Dkt. 76; Capella Photonics,

24   Inc. v. Fujitsu Network Communications, Inc., Case No. 1:14-cv-20531-PAS, Dkt. 66.

25          14.     Cisco continues to make and sell the ONS 15454 MSTP products. In particular,

26   Cisco continues to make and sell the ONS 15454 MSTP containing SMR-C line cards, including the

27   15454-40-SMR1-C line card and the 15454-40-SMR2-C line card (collectively, “the Presently Sold

28   ONS 15454 MSTP Products”) both of which Capella accused of infringement the ’678 and ’368
                                                        4
                                                      FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF
                                                                           Case No. 3:20-cv-01858-EMC
          Case 3:20-cv-01858-EMC Document 26 Filed 06/01/20 Page 6 of 16



 1   patents in the Prior Litigation. See e.g., Exhibit K at pages 2–10; L at pages 2–10.
 2           15.      In addition, on information and belief, Capella seeks damages for alleged past
 3   infringement. (See e.g., Exhibit T (Ciena Complaint) ¶ 25 (“The ’905 and ’906 patents, and all
 4   members of the chain discussed above, are assigned to Capella and Capella holds the right to sue and
 5   to recover damages for infringement, including past infringement, of each of the ‘905 and ‘906
 6   patents.” (emphasis added); see also Exhibit U (Tellabs Complaint) ¶ 37; Exhibit V (Fujitsu
 7   Complaint) ¶ 26). Cisco has previously sold the Cisco ONS 15454 MSTP containing 15454-40-
 8   WSS-C, 15454-40-WSS-CE, and 15454-40-WXC-C line cards (collectively, “Previously Sold ONS
 9   15454 MSTP Products”). Cisco has also previously sold the NCS2000 containing the NCS2000-16-
10   WXC-FS line card (“Previously Sold NCS2000 Products”). During the Prior Litigation Capella
11   alleged that the Previously Sold ONS 15454 MSTP Products and Previously Sold NCS2000
12   Products infringed the ’678 and ’368 patents. See Exhibit K at 2-3, 7-8, 9, 11, 13-15, 17; see also
13   Exhibit L at 2-3, 7-9, 11-12. On information and belief, based on Capella’s allegations against
14   Ciena, Fujitsu, and Tellabs which sought damages prior to issuance of the ’905 and ’906 patents,
15   Capella intends to seek damages from Cisco for the Previously Sold ONS 15454 MSTP Products
16   and Previously Sold NCS2000 Products for alleged infringement of the ’905 patent and ’906 patent.
17           16.      During the Prior Litigation, Cisco instituted Inter Partes Review proceeding
18   IPR2014-01166 challenging claims of the ’368 Patent on July 15, 2014. (See Exhibit M). A Final
19   Decision issued by the Patent Trial and Appeal Board (“PTAB”) on January 28, 2016, held that
20   claims 1-6, 9-13, and 15-22 of the ’368 Patent were invalid. (See Exhibit C). Ciena, Tellabs2 and
21   Fujitsu also instituted Inter Partes Review proceedings against the claims of the ’368 Patent. See
22   Ciena Corporation v. Capella Photonics, Inc., IPR2015-00816 (PTAB); Coriant Operations, Inc. v.
23   Capella Photonics, Inc., IPR2015-01969 (PTAB); and Fujitsu Network Communications, Inc. v.
24   Capella Photonics, Inc., IPR2015-00726 (PTAB).
25           17.      The Final Judgments in IPR2014-01166, IPR2015-00816, IPR2015-01969, and
26   IPR2015-00726 were affirmed by the Federal Circuit. See Capella Photonics, Inc. v. Cisco Sys., Inc.,
27
     2
      Tellabs was acquired and then merged with and into Coriant (which subsequently was acquired by Infinera in or around
28   October 2018). The Tellabs IPR proceedings were filed by Coriant.
                                                              5
                                                            FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF
                                                                                 Case No. 3:20-cv-01858-EMC
          Case 3:20-cv-01858-EMC Document 26 Filed 06/01/20 Page 7 of 16



 1   711 F. App’x 642 (Fed. Cir. 2018) (See Exhibit D).
 2          18.     Thereafter, Capella placed the ’368 Patent into a reissue proceeding on June 29, 2018,
 3   as U.S. Application No. 16/023,127 (“the ’127 Application”). (See Exhibit E (Reissue Patent
 4   Application Transmittal)). During prosecution of the ’127 Application, Capella requested claims that
 5   amended the claims of the underlying ’368 Patent that it had asserted against Cisco in the Prior
 6   Litigation (“Previously Asserted ’368 Claims”) to replace the “input port” and “one or more other
 7   ports,” as recited in the Previously Asserted ’368 Claims, with a “fiber collimator input port” and
 8   “fiber collimator one or more other ports” (See e.g., Exhibit E (Applicant’s Reply to Office Action of
 9   June 26, 2019) at 5).
10          19.     The United States Patent Office issued a Notice of Allowance for the ’127
11   Application on November 8, 2019. (See Exhibit N). An Issue Notification for the ’127 Application
12   was published by the United Stated Patent Office on February 26, 2020, stating that the ’127
13   Application would result in issuance of U.S. Patent RE 47,905 on March 17, 2020. (See Exhibit F).
14          20.     Claim 23 is the first independent claim of the ’905 Patent. A comparison of claim 23
15   of the ’905 Patent against Claim 1 of the ’368 Patent, which was previously asserted against Cisco
16   and alleged to be infringed by the Presently Sold ONS 15454 MSTP Products, Previously Sold ONS
17   15454 MSTP Products, and Previously Sold NCS2000 Products, is shown below with the applicant’s
18   added language underlined and the applicant’s removed language struck through.
19                  23. An optical add-drop apparatus comprising an output port and fiber
                    collimators serving as an input port and one or more other ports, the
20                  apparatus comprising:
                    an the fiber collimator input port for an input multi-wavelength optical
21                  signal having first spectral channels;
                    the fiber collimator one or more other ports for second spectral channels;
22                  an the output port for an output multi-wavelength optical signal;
                    a wavelength-selective device for spatially separating said spectral
23                  channels;
                    a spatial array of beam-deflecting elements positioned such that each
24                  element receives a corresponding one of said spectral channels, each of
                    said elements being individually and continuously controllable in two
25                  dimensions to reflect its corresponding spectral channel to a selected one
                    of said output port or the fiber collimator ports and to control the power of
26                  the spectral channel reflected to said output port or the fiber collimator
                    selected port.
27

28          21.     Claim 23 of the ’905 Patent amends claim 1 of the ’368 Patent to replace “input port”
                                                     6
                                                      FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF
                                                                           Case No. 3:20-cv-01858-EMC
          Case 3:20-cv-01858-EMC Document 26 Filed 06/01/20 Page 8 of 16



 1   with “fiber collimator input port,” and replaces “one or more other ports” with “fiber collimator one
 2   or more other ports.”
 3          22.     During the course of reissue proceedings on the ’127 Application, which resulted in
 4   the ’905 Patent, Capella represented that claim 23 of the ’905 Patent has the same scope as claim 1 of
 5   the underlying ’368 Patent, which was asserted against Cisco in the Prior Litigation.
 6          23.     In particular, Capella represented that the ports as recited in the claims of the ’368
 7   Patent are “fiber collimator ports,” because the ’368 Patent “unambiguously uses collimator ports,”
 8   and “defines ports in the ‘Summary of the Invention’ to be collimator ports that serve as the input
 9   ports and the output ports,” and that “[t]he fact that the very first sentence of the Summary of the
10   Invention expressly provides that fiber collimators are the physical structure of ports is compelling
11   evidence that the claimed ports must be fiber collimators.” (See Exhibit E (Preliminary Amendment)
12   at 12). Capella also explained that “because the physical structure provided for ‘port’ in the
13   Summary of the Invention [of the ’368 Patent] is consistent with the characterization as a whole, ‘it is
14   apparent that the patentee was not merely providing examples of the invention, but rather that the
15   patentee intended for’ the term port to have a fiber collimator physical structure.” (Id.) The
16   applicant also represented that, in addition to the ’368 Patent specification “leav[ing] no ambiguity
17   [that] fiber collimators serve as the physical structure of the claimed ports,” that “[t]he specification
18   repeatedly makes this relationship clear,” and that this “characterization of ‘port’ as a ‘fiber
19   collimator’ is reinforced by the description of the [’368] [P]atent’s figures.” (See id. at 13).
20          24.     In addition, during prosecution of the ’127 Application, the examiner requested that
21   the applicant acknowledge that the “[’127] [A]pplication narrows claim 1 [of the ’368 Patent] by
22   claiming the ‘input port’ is a ‘fiber collimator input port’ and that the one or more ‘other ports’ are
23   ‘fiber collimator ports’ because merely claiming ‘input port’ and/or ‘other ports’ without limiting
24   them to ‘fiber collimator ports’ was unduly broad.” (See Exhibit E (Applicant’s Reply to Office
25   Action of September 5, 2019) at 12-13). The applicant refused to acknowledge that its amendment
26   narrowed the scope of any claim of the ’368 Patent, and instead identified newly added dependent
27   claim 50 as the basis for reissue. (Id. at 13).
28          25.     As reflected in Capella’s statements to the United States Patent Office, Capella
                                                          7
                                                        FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF
                                                                             Case No. 3:20-cv-01858-EMC
          Case 3:20-cv-01858-EMC Document 26 Filed 06/01/20 Page 9 of 16



 1   contends that the ports in the claims of the ’368 Patent were limited to fiber collimators ports, and
 2   that there is no difference in scope between claim 1 of the ’368 Patent, which it previously asserted
 3   against Cisco, and claim 23 of the ’905 Patent. Accordingly, Cisco has a reasonable apprehension
 4   that Capella will allege that Cisco infringes one or more claims of the ’905 Patent by Cisco for
 5   making, using, or selling the Presently Sold ONS 15454 MSTP Products, Previously Sold ONS
 6   15454 MSTP Products, and Previously Sold NCS2000 Products.
 7          26.     Cisco’s Presently Sold ONS 15454 MSTP Product and Previously Sold ONS 15454
 8   MSTP Products containing the 15454-40-SRM1-C, 15454-40-SRM2-C, and 15454-40-WXC-C line
 9   cards do not infringe each and every claim of the ’905 Patent for at least the reason that any alleged
10   “beam-deflecting elements” in the 15454-40-SRM1-C, 15454-40-SRM2-C, and 15454-40-WXC-C
11   line cards are not “individually and continuously controllable in two dimensions” or “control[ed]
12   dynamically and continuously . . . in two dimensions” as required by the claims of the ’905 Patent.
13   As the specification of the ’905 makes clear, continuous control requires the use of an analog control
14   mechanism. See, e.g., Exhibit W (’905 Patent); 4:11-26, 7:20-35, 8:30-45 and 9:26-31. Further, the
15   applicant made clear during the IPR2014-01166 proceeding that continuous control cannot result in
16   a finite number of positions for the resulting micromirror. See Exhibit R, p. 46 (“[b]eing positionable
17   at a finite number of angles is not continuous control”).
18          27.     Cisco’s 15454-40-SRM1-C, 15454-40-SRM2-C, and 15454-40-WXC-C line cards
19   control a MEMS mirror using the AD5535B DAC, and cannot do so continuously. (See Exhibit Q
20   (AD5535B DAC datasheet)). As shown in the diagram below, the AD5535B DAC uses a digital
21   signal, and not an analog signal, to control the micromirrors within Cisco’s 15454-40-SRM1-C,
22   15454-40-SRM2-C, and 15454-40-WXC-C line cards. See id., p. 14. In addition, because the
23   AD5535B DAC uses a digital signal, it is only capable of moving the micromirrors to a finite
24   number of positions, and thus does not provide continuous control.
25

26

27

28
                                                        8
                                                      FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF
                                                                           Case No. 3:20-cv-01858-EMC
         Case 3:20-cv-01858-EMC Document 26 Filed 06/01/20 Page 10 of 16



 1

 2

 3

 4

 5

 6

 7             28.   Hence, any MEMS mirror of the Cisco’s 15454-40-SRM1-C line card, 15454-40-
 8   SRM2-C, and 15454-40-WXC-C line cards is not “individually and continuously controllable in two
 9   dimensions” or “control[ed] dynamically and continuously . . . in two dimensions.” For at least this
10   reason, Cisco’s Presently Sold ONS 15454 MSTP Product and Previously Sold ONS 15454 MSTP
11   Products containing the 15454-40-SRM1-C, 15454-40-SRM2-C, and 15454-40-WXC-C line cards
12   do not infringe the claims of the ’905 Patent.
13             29.   Cisco’s Previously Sold ONS 15454 MSTP Products containing 15454-40-WSS-C
14   and 15454-40-WSS-CE line cards, and Cisco’s Previously Sold NCS2000 Products containing the
15   NCS2000-16-WXC-FS line card do not infringe each and every claim of the ’905 Patent for at least
16   the reason that they do not contain a “beam-deflecting element” as required by the claims of the ’905
17   Patent.
18             30.   Cisco’s 15454-40-WSS-C and 15454-40-WSS-CE use a Planar Lightwave Circuit and
19   do not contain an array of microelectromechanical system mirrors. Cisco’s NCS2000-16-WXC-FS
20   line card uses Liquid Crystal on Silicon technology and does not contain an array of micro-
21   electromechanical system mirrors. Hence, Cisco’s 15454-40-WSS-C, 15454-40-WSS-CE, and
22   NCS2000-16-WXC-FS line cards do not contain a “beam-deflecting element” and Cisco’s Previously
23   Sold ONS 15454 MSTP Products and Previously Sold NCS2000 Products containing these line
24   cards do not infringe the claims of the ’905 Patent.
25             31.   During the Prior Litigation, Cisco instituted Inter Partes Review proceeding
26   IPR2014-01276 challenging claims of the ’678 Patent on August 12, 2014 (See Exhibit O). A Final
27   Decision issued by the PTAB on February 17, 2016, held that claims 1-4, 9, 10, 13, 17, 19-23, 27,
28
                                                        9
                                                      FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF
                                                                           Case No. 3:20-cv-01858-EMC
         Case 3:20-cv-01858-EMC Document 26 Filed 06/01/20 Page 11 of 16



 1   29, 44-46, 53, and 61-65 of the ’678 Patent were invalid. (See Exhibit H). Ciena, Tellabs and Fujitsu
 2   also instituted Inter Partes Review proceedings against the claims of the ‘678 Patent. See Ciena
 3   Corp. v. Capella Photonics, Inc., IPR2015-00894 (PTAB); Coriant Operations, Inc. v. Capella
 4   Photonics, Inc., IPR2015-01971 (PTAB); and Fujitsu Network Communications, Inc. v. Capella
 5   Photonics, Inc., IPR2015-00727 (PTAB).
 6          32.     The Final Judgments in IPR2014-01276, IPR2015-00894, IPR2015-01971, and
 7   IPR2015-00727 were affirmed by the Federal Circuit. See Capella Photonics, Inc. v. Cisco Sys., Inc.,
 8   711 F. App’x 642 (Fed. Cir. 2018) (See Exhibit D).
 9          33.     Thereafter, Capella placed the ’678 Patent into a reissue proceeding on June 29, 2018,
10   as U.S. Application No. 16/023,183 (“the ’183 Application”). (See Exhibit I (Reissue Patent
11   Application Transmittal)). During prosecution of the ’183 Application, Capella requested claims that
12   amended the claims of the underlying ’678 Patent that it had asserted against Cisco in the Prior
13   Litigation (“Previously Asserted ’678 Claims”) to replace the “input port” and “output ports,” as
14   recited in the Previously Asserted ’678 Claims, with a “fiber collimator input port” and “fiber
15   collimator output ports” (See e.g., Exhibit I (Second Preliminary Amendment) at 37).
16          34.     The United States Patent Office issued a Notice of Allowance for the ’183
17   Application on November 8, 2019. (See Exhibit P). An Issue Notification for the ’183 Application
18   was published by the United Stated Patent Office February 26, 2020, stating that the ’183
19   Application would result in issuance of U.S. Patent RE 47,906 on March 17, 2020. (See Exhibit J).
20          35.     Claim 68 is the first independent claim of the ’906 Patent. A comparison of Claim 68
21   of the ’906 Patent against Claim 1 of the ’678 Patent, which was previously asserted against Cisco
22   and alleged to be infringed by the Presently Sold ONS 15454 MSTP Products, Previously Sold ONS
23   15454 MSTP Products, and Previously Sold NCS2000 Products, is shown below with the applicant’s
24   added language underlined and the applicant’s removed language struck through:
25                  68. A wavelength-separating-routing apparatus, comprising:
                    a) multiple fiber collimators, providing and serving as an input port for a
26                      multi-wavelength optical signal and a plurality of output ports;
                    b) a wavelength-separator, for separating said multi-wavelength optical
27                      signal from said fiber collimator input port into multiple spectral
                        channels;
28                  c) a beam-focuser, for focusing said spectral channels into corresponding
                                                       10
                                                      FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF
                                                                           Case No. 3:20-cv-01858-EMC
         Case 3:20-cv-01858-EMC Document 26 Filed 06/01/20 Page 12 of 16



 1                     spectral spots; and
                    d) a spatial array of channel micromirrors positioned such that each
 2                     channel micromirror receives one of said spectral channels, said
                       channel micromirrors being pivotal about two axes and being
 3                     individually and continuously controllable to reflect corresponding
                       received spectral channels into any selected ones of said fiber
 4                     collimator output ports and to control the power of said received
                       spectral channels coupled into said fiber collimator output ports.
 5

 6          36.     Claim 68 of the ’906 Patent amends claim 1 of the ’678 Patent to replace “input port”

 7   with “fiber collimator input port,” and replaces “output ports” with “fiber collimator output ports.”

 8          37.     During the course of reissue proceedings on the ’183 Application, which resulted in

 9   the ’906 Patent, Capella represented that claim 68 of the ’906 Patent has the same scope as claim 1 of

10   the underlying ’678 Patent, which was asserted against Cisco in the Prior Litigation.

11          38.     In particular, Capella represented that the ports as recited in the claims of the ’678

12   Patent are “fiber collimator ports,” because the ’678 Patent “unambiguously uses collimator ports,”

13   and “defines ports in the ‘Summary of the Invention’ to be collimator ports that serve as the input

14   ports and the output ports,” and that “[t]he fact that the very first sentence of the Summary of the

15   Invention expressly provides that fiber collimators are the physical structure of ports is compelling

16   evidence that the claimed ports must be fiber collimators.” (See Exhibit I (Preliminary Amendment)

17   at 19). Capella also explained that “because the physical structure provided for ‘port’ in the

18   Summary of the Invention [of the ’678 Patent] is consistent with the characterization as a whole, ‘it is

19   apparent that the patentee was not merely providing examples of the invention, but rather that the

20   patentee intended for’ the term port to have a fiber collimator physical structure.” (Id.) The

21   applicant also represented that, in addition to the ’678 Patent specification “leav[ing] no ambiguity

22   [that] fiber collimators serve as the physical structure of the claimed ports,” that “[t]he specification

23   repeatedly makes this relationship clear,” and that this “characterization of ‘port’ as a ‘fiber

24   collimator’ is reinforced by the description of the [’678] [P]atent’s figures.” (See id. at 20).

25          39.     In addition, during prosecution of the ’183 Application, the examiner requested that

26   the applicant acknowledge that the “[’183] [A]pplication narrows claim 1 [of the ’678 Patent] by

27   claiming the ‘output port’ of the wavelength-separating-routing apparatus is a ‘fiber collimator output

28   port’ because merely claiming ‘output port’ without limiting the ‘output port’ to a ‘fiber collimator
                                                         11
                                                        FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF
                                                                             Case No. 3:20-cv-01858-EMC
         Case 3:20-cv-01858-EMC Document 26 Filed 06/01/20 Page 13 of 16



 1   output port’ was unduly broad.” (See Exhibit I (Applicant’s Reply to Office Action of September 5,
 2   2019) at 20). The applicant refused to acknowledge that its amendment narrowed the scope of any
 3   claim of the ’678 Patent, and instead identified newly added dependent claim 135 as the basis for
 4   reissue. (Id.)
 5          40.       As reflected in Capella’s statements to the United States Patent Office, Capella
 6   contends that the ports in the claims of the ’678 Patent were limited to fiber collimators ports, and
 7   that there is no difference in scope between claim 1 of the ’678 Patent, which it previously asserted
 8   against Cisco, and claim 68 of the ’906 Patent. Accordingly, Cisco has a reasonable apprehension
 9   that Capella will allege that Cisco infringes one or more claims of the ’906 Patent by making, using,
10   or selling the 15454-40-SRM1-C line card, the 15454-40-SRM2-C line card, the NCS2000-9-SMR-
11   xx-FS line card, the NCS2000-20-SMR-FS line card, and NCS2000-20-SMRFS-CV line card.
12          41.       Cisco’s Presently Sold ONS 15454 MSTP Product and Previously Sold ONS 15454
13   MSTP Products containing the 15454-40-SRM1-C, 15454-40-SRM2-C, and 15454-40-WXC-C line
14   cards do not infringe each and every claim 68-88, and 100-139 of the ’906 Patent for at least the
15   reason that any alleged “micromirror” in the 15454-40-SRM1-C, 15454-40-SRM2-C, and 15454-40-
16   WXC-C line cards is not “pivotal about two axes and . . . individually and continuously controllable”
17   or “individually and continuously controllable,” or “dynamically and continuously control[led] . . . in
18   two dimensions,” as required by claims 68-88 and 100-139 of the ’906 Patent. As the specification
19   of the ’906 makes clear, continuous control requires the use of an analog control mechanism. See,
20   e.g., Exhibit X (’906 Patent); 4:20-35, 7:32-41, 8:42-57, and 9:40-45. Further, the applicant made
21   clear during the IPR2014-01276 proceeding that continuous control cannot result in a finite number
22   of positions for the resulting micromirror. See Exhibit S, p. 48 (“[b]eing positionable at a finite
23   number of angles is not continuous control”).
24          42.       Cisco’s 15454-40-SRM1-C, 15454-40-SRM2-C, and 15454-40-WXC-C line cards
25   control a MEMS mirror using the AD5535B DAC, and cannot do so continuously. (See Exhibit Q
26   (AD5535B DAC datasheet)). As shown in the diagram below, the AD5535B DAC uses a digital
27   signal, and not an analog signal, to control the micromirrors within Cisco’s 15454-40-SRM1-C,
28   15454-40-SRM2-C, and 15454-40-WXC-C line cards. See id., p. 14. In addition, the because the
                                               12
                                                       FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF
                                                                            Case No. 3:20-cv-01858-EMC
         Case 3:20-cv-01858-EMC Document 26 Filed 06/01/20 Page 14 of 16



 1   AD5535B DAC uses a digital signal, it is only capable of moving the micomirrors to a finite number
 2   of positions, and thus does not provide continuous control.
 3

 4

 5

 6

 7

 8

 9          43.     Hence, the MEMS mirrors of Cisco’s 15454-40-SRM1-C line card, 15454-40-SRM2-
10   C, and 15454-40-WXC-C line cards is not “pivotal about two axes and . . . individually and
11   continuously controllable” or “individually and continuously controllable,” or “dynamically and
12   continuously control[led] . . . in two dimensions.” For at least this reason, Cisco’s Presently Sold
13   ONS 15454 MSTP Product and Previously Sold ONS 15454 MSTP Products containing the 15454-
14   40-SRM1-C, 15454-40-SRM2-C, and 15454-40-WXC-C line cards do not infringe claims 68-88 and
15   100-139 of the ’906 Patent.
16          44.     Cisco’s 15454-40-WSS-C and 15454-40-WSS-CE use a Planar Lightwave Circuit and
17   do not contain micromirrors. Cisco’s NCS2000-16-WXC-FS line card uses Liquid Crystal on Silicon
18   technology and does not contain micromirrors. Hence, Cisco’s 15454-40-WSS-C, 15454-40-WSS-
19   CE, and NCS2000-16-WXC-FS line cards do not contain a “micromirrors” and Cisco’s Previously
20   Sold ONS 15454 MSTP Products and Previously Sold NCS2000 Products containing these line
21   cards do not infringe the claims of the ’906 Patent.
22          45.     On February 26, 2020, the United States Patent and Trademark office issued a notice
23   that the ’905 Patent and the ’906 Patent would issue on March 17, 2020. Cisco filed the instant
24   lawsuit in this Court, the Court in which the Previous Litigation and the Other Previous Lawsuits
25   had been pending. Cappella filed the Capella 2020 Lawsuits against Fujitsu and Tellabs/Infinera in
26   the Eastern District of Texas and against Ciena in the District of Maryland.
27

28
                                                        13
                                                      FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF
                                                                           Case No. 3:20-cv-01858-EMC
         Case 3:20-cv-01858-EMC Document 26 Filed 06/01/20 Page 15 of 16



 1                COUNT I – DECLARATORY JUDGMENT OF NON-INFRINGEMENT
 2                                     OF U.S. PATENT NO. RE 47,905
 3          46.      Cisco incorporates by reference the allegations in the paragraphs above.
 4          47.      There exists an actual and justiciable controversy regarding the non-infringement of
 5   the ’905 Patent by Cisco at least because Defendant contends that Cisco infringes the ’905 Patent
 6   through the offer for sale or sale of the Presently Sold ONS 15454 MSTP Products, Previously Sold
 7   ONS 15454 MSTP Products, and Previously Sold NCS2000 Products, and Cisco denies
 8   infringement.
 9          48.      Cisco’s Presently Sold ONS 15454 MSTP Products, Previously Sold ONS 15454
10   MSTP Products, and Previously Sold NCS2000 Products do not literally infringe, directly or
11   indirectly, each and every claim of the ’905 Patent. Accordingly, Cisco requests a judicial
12   determination of its rights, duties, and obligations with regard to non-infringement of each of the
13   claims of the ’905 Patent.
14          49.      A judicial declaration is necessary and appropriate so that Cisco may ascertain its
15   rights regarding non-infringement of the ’905 Patent.
16                COUNT II – DECLARATORY JUDGMENT OF NON-INFRINGEMENT
17                                     OF U.S. PATENT NO. RE 47,906
18          50.      Cisco incorporates by reference the allegations in the paragraphs above.
19          51.      There exists an actual and justiciable controversy regarding the non-infringement of
20   the ’906 Patent by Cisco at least because Defendant contends that Cisco infringes claims of the ’906
21   Patent through the offer for sale or sale of the Presently Sold ONS 15454 MSTP Products,
22   Previously Sold ONS 15454 MSTP Products, and Previously Sold NCS2000 Products and Cisco
23   denies infringement.
24          52.      Cisco’s Presently Sold ONS 15454 MSTP Products, Previously Sold ONS 15454
25   MSTP Products, and Previously Sold NCS2000 Products do not literally infringe, directly or
26   indirectly, claims 68-88 and 100-139 of the ’906 Patent. Accordingly, Cisco requests a judicial
27   determination of its rights, duties, and obligations with regard to non-infringement of claims 68-88
28   and 100-139 of the ’906 Patent.
                                                        14
                                                      FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF
                                                                           Case No. 3:20-cv-01858-EMC
         Case 3:20-cv-01858-EMC Document 26 Filed 06/01/20 Page 16 of 16



 1          53.     A judicial declaration is necessary and appropriate so that Cisco may ascertain its
 2   rights regarding non-infringement of the ’906 Patent.
 3                                         PRAYER FOR RELIEF
 4          Cisco prays for judgment against Defendant as follows:
 5          A.      A declaration that Cisco has not infringed and does not infringe, any claims of the
 6   ’905 Patent or claims 68-88 and 100-139 of the ’906 Patent through the sale or offer for sale of the
 7   Previously Sold ONS 15454 MSTP Products, Presently Sold ONS 15454 MSTP Products, or
 8   Previously Sold NCS2000 Products.
 9          B.      A declaration that this case is exceptional and that Cisco is entitled to an award of
10   reasonable attorneys’ fees pursuant to 35 U.S.C. § 285; and
11          C.      Any such other and further relief as the Court may deem just and fair.
12                                             JURY DEMAND
13          Cisco demands a jury trial of all issues so triable.
14

15   Dated: June 1, 2020                           WINSTON & STRAWN LLP
16
                                                   By: /s/ K. Padmanabhan
17                                                     David Enzminger
                                                       Krishnan Padmanabhan
18                                                     Louis Campbell
19
                                                         Attorneys for Plaintiff
20                                                       CISCO SYSTEMS, INC.
21

22

23

24

25

26

27

28
                                                        15
                                                      FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF
                                                                           Case No. 3:20-cv-01858-EMC
